                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

THE GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

              Plaintiff,

vs.                                                Civ. No. 16-0438 KG/GJF

ALMA HELENA CORTES, et al.,

              Defendants.

             ORDER SETTING A TELEPHONIC STATUS CONFERENCE

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

MONDAY, JUNE 10, AT 1:30 PM. The parties shall call AT&T conference line 888-398-

2342, using access code 9614892, to be connected to the proceedings.




                                                   _______________________________
                                                   UNITED STATES DISTRICT JUDGE
